EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:
Cancel claim 20 without prejudice.

This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse.  Accordingly, claim 20 has been cancelled.  MPEP 821.02.

Reasons for Allowance
            The following is an examiner’s statement of reasons for allowance: Yoo et al is considered to be the closest prior art of record.  Yoo et al (US 2010/0297659) teaches a centrifuge device with a rotatable body that is integrated with an apparatus to diagnose and detect materials present in a fluid. The rotatable body, thin film centrifuge device 100, includes multiple chambers including an assay test chamber, each capable of housing detection materials and reagents. The chambers are connected by channels to transfer fluid and materials from chamber to chamber. Additionally, the device has detectors such as a measurement unit, spectrometer 108, and an image capturing unit, image sensor 144, to detect the results from the test chamber. The image capturing unit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Horii et al (US 2018/0003704) discloses a detection apparatus of method of use comprising a cartridge comprising a plurality of chambers and a channel connecting between the plurality of chambers.  Horii et al discloses that the apparatus comprises a rotation mechanism configured to rotate the cartridge and an imaging unit (e.g. abstract, para’s 0007, 0009-0010, 0116-0117, 0156).  However, Horii et al does not teach nor fairly suggest the steps of positioning the first chamber to an image capturing range by rotating the cartridge about a rotational shaft; capturing, by an image capturing unit, an image of the first chamber that is positioned in the image capturing range by rotating the cartridge: positioning the second chamber to the image capturing range by rotating the cartridge about the rotational shaft; capturing, by the image capturing unit, an image of the second chamber that is positioned in the image capturing range by rotating the cartridge as currently recited. 
Lee et al (US 2008/0056949) discloses a disc comprising a plurality of chambers and channels connecting the chambers to each other (e.g. para 0029). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GARY COUNTS/Primary Examiner, Art Unit 1641